431 F.2d 474
UNITED STATES of America, Plaintiff-Appellee,v.Griffin Thomas WILLIAMS, Jr., Defendant-Appellant.
No. 29219 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
October 2, 1970.

Appeal from the United States District Court for the Northern District of Georgia at Atlanta; Newell Edenfield, District Judge.
William W. Barham, court-appointed, Atlanta, Ga., for appellant.
John W. Stokes, Jr., U. S. Atty., Allen I. Hirsch, Asst. U. S. Atty., Atlanta, Ga., for appellee.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir., 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 [5 Cir., 1970]